MEMORANDUM OPINION
PER CURIAM
In a mandamus petition, Darlene Ann Hoffpauir requests the recusal of the judge presiding in her guardianship proceeding, reversal of all of the rulings and orders that have been adverse to Hoff-pauir or her spouse, return of the property that she claims rightfully belongs to her, and control' of a trust in which she is a beneficiary. Hoffpauir has not shown that the matters she complains about in her petition are not capable of being raised in a case that is currently before us based on her appeal, which includes a thirty-three volume reporter’s record already on file.
Mandamus is not issued as a matter of right, but at the discretion of the court, and whether the writ should issue is largely controlled by equitable principles. Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993) (orig. proceeding). Hoff-pauir has not shown that the benefits of mandamus review outweigh the detriments. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding). Because an adequate remedy exists to address the errors, if any, regarding the rulings at issue through Hoff-pauir’s appeal, we decline to address the complaints Hoffpauir raises in this original proceeding. See id.
PETITION DENIED.